Citation Nr: 1521157	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-24 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected left knee condition.  

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee condition.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee condition.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left knee condition.

5.  Entitlement to a compensable disability rating for left knee surgical scars.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of service connection for left ankle, low back, and right hip disabilities, as well as increased rating for left knee surgical scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability of the right knee.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not all been met. 38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in February 2012.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained STRs and VA treatment records.  The RO also obtained private treatment records and records from the Social Security Administration (SSA).  Also, VA afforded the Veteran a relevant examination and opinion in February 2012.   The resulting report described the Veteran's right knee, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis and malignant tumors, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

In his December 2011 claim for service connection, the Veteran asserted his right knee should be service connected on a secondary theory of entitlement, or in the alternative, a direct theory of entitlement.  Specifically, he argued that as a result of his left knee disability, he has needed to bear weight on his right knee more.  The evidence reflects that the Veteran has an antalgic gait as a result of his left knee condition.  

After a thorough review of the record, the Board finds that the Veteran does not have a present disability in his right knee, and the claim must be denied.  

First, service treatment records do not contain any evidence to support a finding that the Veteran had an in-service injury to his right knee.  Additionally, there is no documentation within one year of separation of service that shows the onset of arthritis in the right knee.  

The earliest medical documentation with regard to the Veteran's right knee is from when VA afforded an examination for the increased rating claim for the Veteran's left knee in May 2005.   As part of the examination, the examiner measured the Veteran's range of motion of his right knee.  Notably, flexion was 0 to 140 degrees with no pain, and extension ended at 0 degrees with no pain.    

In March 2010, VA afforded the Veteran another examination for a different increased rating claim for his service-connected left knee.  As with the May 2005 VA examination, the examiner measured the range of motion values for the Veteran's right knee.  Flexion was 0 to 110 degrees with evidence of pain, and extension was normal, ending at 0 degrees.  

VA afforded the Veteran an examination in February 2012, this time to directly address the Veteran's claim of service connection for a right knee disability.  During the interview, the Veteran asserted that his right knee had been painful for the previous 8 to 10 years and that it had worsened during the immediately preceding year.  Citing to radiographic tests, the examiner concluded that the Veteran's right knee was orthopedically and radiographically normal.  Upon examination, flexion ended at 115 degrees with no pain, and extension ended at 0 degrees with no pain.  The examiner pointed to pain in the lumbar spine as a limiting factor with regard to the Veteran's range of motion in his extremities.  The Veteran's claim was denied because there was no showing of a current right knee disability.  

The Board finds the February 2012 examination adequate.  In determining that the Veteran's right knee was normal, the examiner gathered a detailed history from the Veteran and from his claims file, examined radiographic tests, and based her findings on the results of the accumulated data.  Nieves-Rodriguez, 22 Vet. App. 295, 303 (2008).  See also Stefl v. Nicholson, 21 Vet. App. at 123-24 (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Thus, the probative evidence of record shows that the Veteran does not have a current disability of the right knee.  

However, the Veteran has asserted he has a disability of the right knee.  Also, in a March 2012 correspondence, the Veteran's friend alleged that favoring his left side caused the Veteran's right knee to develop a disability.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

The diagnosis of an orthopedic disability of the right knee is a medically complex determination.  It requires clinical testing, interpretation of x-rays and/or MRI reports, and training to make interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the statements by the Veteran and his friend that allege he has a current disability of the right knee are not competent medical evidence of a diagnosis or current disability.  

Again, the Board acknowledges that the Veteran is competent, as a lay person, to report identifiable symptoms such as knee pain.  However, whether such complaints are indicative of an acute or chronic disability is the type of issue that requires competent medical evidence.  This is consistent with the fact the Court has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  The Board is cognizant of the recent holding in Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014), where the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  However, that case only explicitly applies to circumstances in which 38 U.S.C.A. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, are applicable. Under these statutory and regulatory provisions, a claimant who served in the Southwest Asia theater of operations during the Persian Gulf War may be service connected for an undiagnosed illness manifested by pain. The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.

Therefore, since the record contains no evidence of a current disability, the first element of service connection, the preponderance of evidence is against this claim, and the appeal as to this issue must, therefore, be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right knee disability is denied.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  Unfortunately, a remand is necessary to obtain relevant records and provide an examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159. (2014). 

VA afforded the Veteran an examination for his left ankle, right hip, and low back in February 2012.  The examiner indicated that she had reviewed the claims folder.  She opined that these claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that there was no documentation of these disabilities in the STRs.  She also indicated that there were no private clinical, laboratory, or radiological evidence to substantiate these claims, and that no credible scientific medical evidence supported the contention that trauma of a joint in the lower extremity could cause pain or a degenerative process in another joint or in the lumbar spine.  Further, the examiner explained that there was no scientific or medical literature to support that abnormal gait causes degenerative changes in a joint with leg lengths difference that was less than 1.5 inches.  

With regard to the Veteran's claim for service connection for a left ankle disability, this opinion is inadequate because the examiner did not account for the Veteran's lay assertions that his left ankle was fractured as a result of his left knee buckling.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  

Also, the examiner pointed to the lack of scientific evidence of a connection between trauma to one joint and pain or a degenerative process in another joint.  She similarly pointed to the lack of medical literature connecting abnormal gait mechanics due to leg length differences of less than 1.5 inches to degenerative changes in a joint.  However, the examiner did not opine whether an orthopedic disability can be caused by an abnormal gait due to pain in the left knee, which the evidence clearly indicates the Veteran has.  Additionally, the examiner did not provide an opinion as to whether the Veteran's service-connected left knee disability aggravated an already existing left ankle disability.  

Regarding the Veteran's low back and right hip conditions, the VA examiner noted that the Veteran had degenerative disc disease of the lower back and that the condition was causing radiculopathy of the lower right extremity, which manifested as right hip pain, among other things.  In providing a negative opinion for this condition, the examiner again cited to the lack of evidence in the Veteran's STRs.  This is opinion is inadequate because it failed to account for two separate instances in the STRs where the Veteran's low back is directly referenced.  First, a June 1987 health record from the Veteran's STRs document the Veteran presenting with lower back pain that had persisted for three days as of the visit.  The pain radiated from the mid thoracic spine down below the L3-L4 segments.  There was no pain down the legs or the right hip.  The Veteran was assessed with a muscle strain in the lower back.  Additionally, in April 1989 notes, the Veteran presented with severe pain in the sacral and coccyx region of his back due to a fall.  A coccyx fracture was ruled out after radiographic images were obtained.  An opinion regarding service connection for the Veteran's low back should account for these incidents.  

This opinion is also inadequate because the examiner did not provide an opinion with rationale for the issue of whether an abnormal gait as a result of a chronic left knee disability can cause degenerative changes in the spine and resulting radiculopathy.  

Also, in a May 2005 VA examination, the Veteran informed the examiner that he believed his left knee disability had contributed to the fracture of his left ankle as well as back and right hip pain.  In the February 2012 examination report, the examiner indicated that the Veteran's low back and right hip complaints had onset during 2011.  However, the report from May 2005 shows a lengthier history of complaints of pain.  A remand is necessary to account for this discrepancy.  

The issue of an increased disability rating for scars of the left knee is being remanded as well.  The RO awarded the Veteran service connection for scars on his left knee in June 2013, assigning a noncompensable rating.  The Veteran has a documented history of arthroscopic surgeries on his left knee.  Additionally, he underwent a total knee replacement of the left knee in August 2012.  The VA examination of record from February 2012 accounted for the scars of the left knee that were present before the Veteran underwent a major surgery in that location.  VA treatment records subsequent to that surgery do not mention the status of the any resulting scars.  However, in the June 2013 notice of disagreement, the Veteran alleged that his surgical scar is tender and painful.  

The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's previous VA examination in February 2012, the Board finds that a new VA examination is warranted to ascertain the current severity of the Veteran's left knee surgical scar.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to identify all treatment by private providers for his claims on appeal.  In particular, ask him to identify where records of low back and right hip treatment by a chiropractor are located.  A VA Form 21-4142 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from private providers.  Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  Also ask him to submit any evidence of this treatment that he may have to VA.

2.  Schedule the Veteran for an appropriate VA examination for the claimed conditions of left ankle disability, low back disability, right hip disability, and left knee surgical scar.  

The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

Any testing deemed necessary should be accomplished.  A complete rationale must be provided for any opinion rendered.  The examiner should:

(a) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused a left ankle fracture. The examiner is asked to provide an opinion on this issue in light of the Veteran's report that he broke his left ankle as a result of his left knee buckling.  

(b) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left knee disability aggravated (permanently worsened beyond the natural progression) any left ankle disability. 

(c) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused a low back disability and resulting right lower extremity radiculopathy.  The examiner is asked to provide an opinion on this issue in light of the documented history of antalgic gait as a result of his left knee disability.  

(d) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the veteran's service-connected left knee disability aggravated (permanently worsened beyond the natural progression) any low back disability and resulting right hip radiculopathy.   

(e) Evaluate the current characteristics and severity of the Veteran's left knee scars. 

3.  Then readjudicate the issues on appeal. If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


